Citation Nr: 1746785	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  12-35 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to April 4, 2011, and in excess of 30 percent for the period from April 4, 2011 to February 17, 2017, for coronary artery disease (CAD).

2.  Entitlement to an initial evaluation in excess of 10 percent prior to February 24, 2017, and in excess of 30 percent thereafter for major depressive reaction and anxiety/obsessive-compulsive disorders.

3.  Entitlement to service connection for peripheral neuropathy (PN) of both lower extremities.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).





REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of June 2011 and October 2012.  In March 2016, the Veteran appeared at a Board hearing held at the VA Central Office in Washington, DC, before the undersigned.

The Board remanded these claims in May 2016 for further development.  While on remand, the Veteran's CAD 30 percent rating was increased to 100 percent, effective from February 17, 2017 (the date of VA examination).  His psychiatric disability rating was also increased from 10 percent to 30 percent, effective February 24, 2017 (the date of VA examination).  See March 2017 Rating Decision.  As the maximum benefits allowable have not been awarded for the full periods on appeal jurisdiction resides with the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board is aware that the March 2017 rating decision awarded the Veteran a 100 percent schedular rating for his CAD.  The issue of entitlement to a TDIU for period prior to February 17, 2017 is clearly still open for consideration.  Moreover, as the issues of an increased rating for major depression and service connection peripheral neuropathy continue to be on appeal, there remains the potential question of the assignment of a TDIU for the period from February 17, 2017 as well.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increase Ratings

In February 2010 and 2017, the Veteran reported receiving treatment for his psychiatric disabilities through Kaiser Permanente (Kaiser).  See VA Form 21-4142 and VA Examination Report.  In September 2010, a Dr. C. P. PhD confirmed treating the Veteran since February 2010.  Importantly, review of the claims file is silent for psychiatric treatment records from Kaiser or Dr. P.  There is also no indication that they have ever been in evidence.  Additionally, the claims file is ambiguous as to whether Dr. P. was an independent psychiatrist or a contracting psychiatrist working with Kaiser.  Specifically, her correspondence does not indicate any affiliation with Kaiser, nevertheless the period of verified psychiatric care overlaps with the Veteran's report of receiving therapy through Kaiser. 

That said, such information is suggestive that the Veteran's psychiatric treatment through Kaiser might have been performed by outside psychiatric contractors.  His medical records therefore might only be accessible through direct requests made to these contractors.  In light of the aforementioned, on remand the RO must verify the Veteran's treatment information, specifically the names and addresses of his therapists, and attempt to obtain these records. 

With regard to the Veteran's CAD claim, further evidentiary development is also required.  On Board hearing the Veteran reported undergoing annual cardiology examinations beginning in 2011 as a result of his worsening CAD.  Problematically, inspection of the claims file reveals that treatment medical records dated between February 2011 and December 2014 are not in evidence.  Rather, the record extends from 1976 until February 2011 and then begins again in December 2014.  Notwithstanding this gap, the Veteran's most recent treatment medical records confirm that he received treatment in 2012 and 2013.  Importantly, they also note he underwent an EKG in September 2013.  As there are known treatment medical records not in evidence which the Veteran has suggested contain pertinent information a remand is required.  

Service Connection

This matter was remanded in May 2016 to afford the Veteran a VA examination opinion addressing the etiology of his claimed PN.  In relevant part, the Board requested an opinion addressing whether the Veteran's service connected CAD caused or aggravated his PN.  A VA examination opinion was obtained in February 2017.  This opinion is inadequate as the examiner failed to clearly address whether the Veteran's CAD caused his PN.  

Further, the examiner's discussion of aggravation indicates being unable to render an opinion as to baseline severity without resorting to mere speculation.  The examiner merely noted that the Veteran did not have symptoms of PN during service.  That rationale is not consistent with question being posed.  Specifically, the question is whether the Veteran's PN was caused or aggravated (made worse) by his CAD. An answer to this question does not necessarily require the presence of PN or CAD in service.  In light of these insufficiencies a remand is required.

TDIU

As the Veteran's claim for TDIU may be affected by the readjudication of his increase rating and potentially service connection claims these matters are inextricably intertwined.  As such, the increase rating and service connection claims must be readjudicated prior to the readjudication of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443   (1994); Henderson v. West, 12 Vet. App. 11 (1998).  Therefore, the Board defers adjudication.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, in order to obtain any records related to treatment for his psychiatric disability since February 2010.  A specific request should be made for records from Kaiser Permanente, Dr. P. and any other private or non-VA healthcare provider (he reported receiving treatment from a psychologist and a psychiatrist from 2012 to 2014 through Kaiser).  He should be advised that he may also submit these records himself.

Note: Dr. P.'s September 2010 correspondence includes an address which appears unaffiliated with Kaiser Permanente.  Therefore, notwithstanding the Veteran's response, verify with Kaiser whether they have access to Dr. P.'s psychiatric records or if a separate request made to Dr. P. is required.  In so doing, clarify to Kaiser that previously obtained medical records furnished by their records department have not included records related to the Veteran's psychiatric therapy.  Then request these records.  

2. The claims file should be returned to the February 2017 examiner for an addendum opinion.  If the February 2017 examiner is unavailable, the claims file should be provided to another appropriate examiner. The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.  The Veteran may be recalled for examination if deemed necessary.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed bilateral lower extremity peripheral neuropathy disability was (a) caused or (b) aggravated (made worse) by his service-connected CAD disability. 

In rendering this determination the examiner must address the Veteran's testimony at Board hearing regarding the interplay between his CAD and subsequent development of neuropathy.
NOTE: A March 2017 VA examiner indicated that the Veteran's neuropathy appears to be relatively recent in onset.

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. After completing the above actions, the Veteran's claims of entitlement to service connection and increase rating should be readjudicated.  Thereafter, the claim for TDIU should be readjudicated, to include the question of entitlement prior to February 17, 2017.  If any of the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



